EXHIBIT 10.64.b

EXECUTION COPY

SECOND AMENDMENT TO

FORBEARANCE AGREEMENT

This SECOND AMENDMENT TO FORBEARANCE AGREEMENT TO CREDIT AGREEMENT (this “Second
Amendment”) is entered into as of December 10, 2008, by and among MAGNACHIP
SEMICONDUCTOR S.A., a société anonyme, organized and existing under the laws of
the Grand Duchy of Luxembourg, having its registered office at 10, rue de
Vianden, L-2680 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Register of commerce and companies under the number B 97,483
(“MagnaChip S.A.”), MAGNACHIP SEMICONDUCTOR FINANCE COMPANY, a Delaware
corporation (“MagnaChip Finance” and collectively with MagnaChip S.A.,
“Borrowers”), MAGNACHIP SEMICONDUCTOR LLC, a Delaware limited liability company
(“Holdings”), the Subsidiary Guarantors listed on the signature pages hereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in Section 1) (together with the Borrowers and Holdings,
the “Loan Parties”), the financial institutions party hereto as Lenders under
the Credit Agreement (as hereinafter defined) (collectively, the “Lenders”), and
UBS AG, STAMFORD BRANCH (the “Agent”), as Administrative Agent and Collateral
Agent, and is made with reference to that certain FORBEARANCE AGREEMENT TO
CREDIT AGREEMENT, dated as of November 14, 2008 (the “Original Forbearance
Agreement”) and LIMITED WAIVER AND AMENDMENT TO FORBEARANCE AGREEMENT, dated as
of December 3, 2008 (“Forbearance Agreement First Amendment” and, together with
the Original Forbearance Agreement, in each case as amended, restated,
supplemented or otherwise modified from time to time, collectively the
“Forbearance Agreement”), by and among the Loan Parties, the Lenders signatory
thereto and Agent.

RECITALS

A. The Borrowers have informed the Agent and the Lenders that they will not be
making the payments of interest on their Senior Secured Notes and Senior
Subordinated Notes scheduled for December 15, 2008 and, in connection therewith,
have requested that the Agent and the Lenders (sometimes referred to herein
individually as a “Lender Party,” and collectively as the “Lender Parties”)
agree to an extension of the Forbearance Period to December 19, 2008, and modify
certain provisions of the Forbearance Agreement as provided for herein.

B. Subject to the terms and conditions set forth herein, and in reliance on the
Borrowers’ representations set forth above, the Lender Parties have agreed to
extend the Forbearance Period and to amend the Forbearance Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Definitions.

(a) As used herein, including the preamble and the recitals hereto, the
following terms shall have the respective meanings set forth below:

“Agent” shall have the meaning assigned to such term in the preamble hereto.

“Borrowers” shall have the meaning assigned to such term in the preamble hereto.

“Forbearance Agreement” shall have the meaning assigned to such term in the
preamble hereto.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Lender Party” or “Lender Parties” shall have the meaning assigned to such term
in the recitals hereto.

“Lenders” shall have the meaning assigned to such term in the preamble hereto.

“Loan Parties” shall have the meaning assigned to such term in the preamble
hereto.

“Signing Lenders” shall mean the Lenders that have executed this Second
Amendment on or before the Second Amendment Effective Date.

“Second Amendment Effective Date” shall mean the date on which all conditions
precedent set forth in Section 11 shall have been met or waived by the Agent, in
either case as determined by the Agent in its sole discretion.

(b) Unless otherwise defined above or elsewhere in this Second Amendment,
capitalized terms used herein shall have the meanings ascribed to them in the
Forbearance Agreement.

SECTION 2. Amendments to Forbearance Agreement.

(a) The definition of “Forbearance Period” in Section 1(a) of the Forbearance
Agreement is hereby amended and restated as set forth below:

““Forbearance Period” shall mean the period beginning on the Forbearance
Effective Date and ending on the earliest to occur of (the occurrence of clause
(a), (b) or (c), a “Termination Event”): (a) a Forbearance Default, (b) 5:00
p.m. (New York time) on December 19, 2008, and (c) the date on which any payment
of interest, fees, principal or other amount is made with respect to the Senior
Secured Notes or Senior Subordinated Notes.”

(b) Section 6(k) of the Forbearance Agreement is hereby amended as set forth
below:

(i) replacing the words “5:00 p.m. (Korea time) on December 1, 2008” with the
words “5:00 p.m. (New York time) on December [16], 2008”; and

(ii) adding the following sentence at the end of such Section:

“Notwithstanding the foregoing, any or all of the the collateral requirements
referenced in this Section 6(k) may be waived by the Agent at any time and from
time to time in its sole discretion if the Agent shall have determined in its
sole discretion (i) that the costs of obtaining and/or perfecting the Lien of
the applicable Collateral Representative in such property would be excessive in
relation to the value of such property or (ii) that obtaining and/or perfecting
such Lien would be prohibited under the laws of the applicable jurisdiction or
is otherwise not reasonably practicable.”

 

2



--------------------------------------------------------------------------------

(c) The definition of “Waiver Expiration Date” in Section 1(a) of the
Forbearance Agreement First Amendment is hereby amended by replacing the words
“5:00 p.m. (Korea time) on December 1, 2008” with the words “5:00 p.m. (New York
time) on December [16], 2008;”

SECTION 3. Representations, Warranties and Covenants of Borrowers and Other Loan
Parties. To induce Agent and Signing Lenders to execute and deliver this Second
Amendment, each of Borrowers and other Loan Parties represents, warrants and
covenants that:

(a) The execution, delivery and performance by Borrowers and the other Loan
Parties of this Second Amendment and all documents and instruments delivered in
connection herewith and the Forbearance Agreement and all other Loan Documents
have been duly authorized by such Loan Parties’ respective Boards of Directors,
and this Second Amendment and all documents and instruments delivered in
connection herewith and the Forbearance Agreement and all other Loan Documents
are legal, valid and binding obligations of such Loan Parties enforceable
against such Loan Parties in accordance with their respective terms, except as
the enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law);

(b) Except with respect to the Current Forbearance Defaults and the Specified
Defaults, each of the representations and warranties contained in the
Forbearance Agreement and the other Loan Documents is true and correct on and as
of the date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and each of the agreements and covenants in the Forbearance
Agreement and the other Loan Documents is hereby reaffirmed with the same force
and effect as if each were separately stated herein and made as of the date
hereof;

(c) Neither the execution, delivery and performance of this Second Amendment and
all documents and instruments delivered in connection herewith nor the
consummation of the transactions contemplated hereby or thereby does or shall
contravene, result in a breach of, or violate (i) any provision of Borrowers’ or
any other Loan Party’s corporate charter, bylaws, operating agreement, or other
governing documents, (ii) any law or regulation, or any order or decree of any
court or government instrumentality, or (iii) any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which Borrowers or any other Loan
Party is a party or by which Borrowers or any other Loan Party or any of their
respective property is bound; and

(d) As of the date hereof, except for the Current Forbearance Defaults and the
Specified Defaults, no Forbearance Default, Default or Event of Default has
occurred or is continuing under the Forbearance Agreement or any other Loan
Document.

SECTION 4. Reference to and Effect Upon the Forbearance Agreement.

(a) All terms, conditions, covenants, representations and warranties contained
in the Forbearance Agreement and the other Loan Documents, and all rights of the
Lender Parties and all of the Obligations, shall remain in full force and
effect. Each of Borrowers and the other Loan Parties hereby confirms that the
Forbearance Agreement and the other Loan Documents are in full force and effect
and that neither Borrowers nor any other Loan Party has any right of setoff,
recoupment or other offset or any defense, claim or counterclaim with respect to
any of the Obligations, the Forbearance Agreement or any other Loan Document.

 

3



--------------------------------------------------------------------------------

(b) The execution, delivery and effectiveness of this Second Amendment shall not
directly or indirectly (i) create any obligation to make any further Loans or
other Credit Extensions or to continue to defer any enforcement action after the
occurrence of any Default or Event of Default (including, without limitation,
any Forbearance Default) other than the Current Forbearance Defaults and the
Specified Defaults, (ii) constitute a consent or waiver of any past, present or
future violations of any provisions of the Forbearance Agreement or any other
Loan Documents, (iii) except as expressly set forth herein, amend, modify or
operate as a waiver of any provision of the Forbearance Agreement or any other
Loan Documents or any right, power or remedy of any Lender Party, or
(iv) constitute a consent to any merger or other transaction or to any sale,
restructuring or refinancing transaction. Except as expressly set forth herein,
each Lender Party reserves all of its rights, powers, and remedies under the
Forbearance Agreement, the other Loan Documents and applicable law. All of the
provisions of the Forbearance Agreement and the other Loan Documents, including,
without limitation, the time of the essence provisions, are hereby reiterated,
and if ever waived, are hereby reinstated.

(c) From and after the Second Amendment Effective Date, each reference in the
Forbearance Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Forbearance Agreement, and each reference
in the Credit Agreement to other “Loan Documents”, “thereunder”, “thereof” or
words of like import referring to the Loan Documents shall mean and be a
reference to the Forbearance Agreement as amended by and in accordance with this
Second Amendment.

SECTION 5. Governing Law; Consent to Jurisdiction and Venue. THIS SECOND
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO SUCH JURISDICTION’S CONFLICTS
OF LAWS PRINCIPLES. EACH BORROWER AND EACH LOAN PARTY CONSENTS AND AGREES THAT
THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY OR ALL OF THE LOAN PARTIES AND THE
LENDER PARTIES PERTAINING TO THIS SECOND AMENDMENT OR ANY MATTER ARISING OUT OF
OR OTHERWISE RELATING TO THIS SECOND AMENDMENT; PROVIDED, THAT THE PARTIES
HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF THE STATE OF NEW YORK AND PROVIDED FURTHER, THAT
NOTHING IN THIS SECOND AMENDMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY
LENDER PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL, OTHER
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE ANY JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF SUCH LENDER PARTY. EACH BORROWER AND EACH OTHER
LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND WAIVES ANY OBJECTION WHICH IT
MAY HAVE BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS, AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH BORROWER AND EACH OTHER LOAN
PARTY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED
IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OR SUCH SUMMONS, COMPLAINTS
AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
BORROWERS OR SUCH OTHER LOAN PARTY AT THE ADDRESS SET FORTH IN SECTION 10.01 OF
THE CREDIT AGREEMENT. THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH LOAN PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) BUSINESS DAYS
AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PRE-PAID.

 

4



--------------------------------------------------------------------------------

SECTION 6. Construction. This Second Amendment and all other agreements and
documents executed and/or delivered in connection herewith have been prepared
through the joint efforts of all of the parties hereto. Neither the provisions
of this Second Amendment or any such other agreements and documents nor any
alleged ambiguity therein shall be interpreted or resolved against any party on
the ground that such party or its counsel drafted this Second Amendment or such
other agreements and documents, or based on any other rule of strict
construction. Each of the parties hereto represents and declares that such party
has carefully read this Second Amendment and all other agreements and documents
executed in connection therewith, and that such party knows the contents thereof
and signs the same freely and voluntarily. The parties hereto acknowledge that
they have been represented by legal counsel of their own choosing in
negotiations for and preparation of this Second Amendment and all other
agreements and documents executed in connection herewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect. If any matter is left to the
decision, right, requirement, request, determination, judgment, opinion,
approval, consent, waiver, satisfaction, acceptance, agreement, option or
discretion of one or more Lender Parties or their respective employees, counsel,
or agents in the Credit Agreement or any other Loan Documents, such action shall
be deemed to be exercisable by such Lender Parties or such other Person in its
sole and absolute discretion and according to standards established in its sole
and absolute discretion. Without limiting the generality of the foregoing,
“option” and “discretion” shall be implied by the use of the words “if” and
“may.”

SECTION 7. Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Second Amendment by delivering by facsimile or
other electronic transmission a signature page of this Second Amendment signed
by such party, and any such facsimile or other electronic signature shall be
treated in all respects as having the same effect as an original signature. Any
party delivering by facsimile or other electronic transmission a counterpart
executed by it shall promptly thereafter also deliver a manually signed
counterpart of this Second Amendment.

SECTION 8. Time of Essence. Time is of the essence in the performance of each of
the obligations of Borrowers and the other Loan Parties hereunder and with
respect to all conditions to be satisfied by such parties.

SECTION 9. Section Headings. Section headings in this Second Amendment are
included herein for convenience of reference only and shall not constitute part
of this Second Amendment for any other purpose.

SECTION 10. Second Amendment Effectiveness. This Second Amendment shall become
effective at the time (the “Second Amendment Effective Date”) that all of the
following conditions precedent have been met (or waived) as determined by Agent
in its sole discretion:

(a) Execution. Agent shall have received duly executed signature pages to this
Second Amendment signed by Agent, Required Lenders, Borrowers and the other Loan
Parties.

(b) Necessary Consents. Each Loan Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Second Amendment.

(c) Representations and Warranties. The representations and warranties contained
herein shall be true and correct, and no Forbearance Default, Default, Event of
Default or event which with notice, the passage of time or both would constitute
a Forbearance Default and/or an Event of Default, other than the Current
Forbearance Defaults and the Specified Defaults, shall exist on the date hereof
or on the Second Amendment Effective Date.

 

5



--------------------------------------------------------------------------------

SECTION 11. Waivers by Borrowers and other Loan Parties.

(a) Waiver of Jury Trial Right And Other Matters. EACH BORROWER AND EACH OTHER
LOAN PARTY HEREBY WAIVES (i) THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS SECOND
AMENDMENT, THE CREDIT AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL OR THE OTHER COLLATERAL; (ii) PRESENTMENT, DEMAND
AND PROTEST, AND NOTICE OF PRESENTMENT, PROTEST, DEFAULT, NONPAYMENT, MATURITY,
RELEASE WITH RESPECT TO ALL OR ANY PART OF THE OBLIGATIONS OR ANY COMMERCIAL
PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY ANY LENDER PARTY ON WHICH EITHER BORROWER OR ANY
OTHER LOAN PARTY MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES AND CONFIRMS
WHATEVER SUCH LENDER PARTY MAY DO IN THIS REGARD; (iii) NOTICE PRIOR TO TAKING
POSSESSION OR CONTROL OF THE COLLATERAL, THE OTHER COLLATERAL OR ANY BOND OR
SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING ANY LENDER PARTY
TO EXERCISE ANY OF THEIR RESPECTIVE RIGHTS AND REMEDIES; (iv) THE BENEFIT OF ALL
VALUATION, APPRAISEMENT AND EXEMPTION LAWS AND ALL RIGHTS WAIVABLE UNDER ARTICLE
9 OF THE UNIFORM COMMERCIAL CODE; (v) ANY RIGHT BORROWERS OR ANY OTHER LOAN
PARTY MAY HAVE UPON PAYMENT IN FULL OF THE OBLIGATIONS TO REQUIRE ANY LENDER
PARTY TO TERMINATE ITS SECURITY INTEREST IN THE COLLATERAL, OTHER COLLATERAL OR
IN ANY OTHER PROPERTY OF BORROWERS OR ANY OTHER LOAN PARTY UNTIL TERMINATION OF
THE CREDIT AGREEMENT IN ACCORDANCE WITH ITS TERMS AND THE EXECUTION BY
BORROWERS, AND BY ANY PERSON WHO PROVIDES FUNDS TO BORROWERS WHICH ARE USED IN
WHOLE OR IN PART TO SATISFY THE OBLIGATIONS, OF AN AGREEMENT INDEMNIFYING ANY OR
ALL OF THE LENDER PARTIES FROM ANY LOSS OR DAMAGE ANY SUCH PARTY MAY INCUR AS
THE RESULT OF DISHONORED CHECKS OR OTHER ITEMS OF PAYMENT RECEIVED BY SUCH
LENDER PARTY FROM BORROWERS, OR ANY ACCOUNT DEBTOR AND APPLIED TO THE
OBLIGATIONS AND RELEASING AND INDEMNIFYING, IN THE SAME MANNER AS DESCRIBED IN
SECTION 5 OF THE FORBEARANCE AGREEMENT, THE RELEASEES FROM ALL CLAIMS ARISING ON
OR BEFORE THE DATE OF SUCH TERMINATION STATEMENT; AND (vi) NOTICE OF ACCEPTANCE
HEREOF, AND EACH BORROWER AND EACH OTHER LOAN PARTY ACKNOWLEDGES THAT THE
FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO AGENT’S AND SIGNING LENDER’S
ENTERING INTO THIS SECOND AMENDMENT AND THAT SUCH PARTIES ARE RELYING UPON THE
FOREGOING WAIVERS IN THEIR FUTURE DEALINGS WITH BORROWERS AND THE OTHER LOAN
PARTIES. BORROWERS AND THE OTHER LOAN PARTIES EACH WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY
AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS SECOND AMENDMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

6



--------------------------------------------------------------------------------

SECTION 12. Assignments; No Third Party Beneficiaries. This Second Amendment
shall be binding upon and inure to the benefit of Borrowers, the other Loan
Parties, the Lender Parties and their respective successors and assigns;
provided, that neither Borrower nor any other Loan Party shall be entitled to
delegate any of its duties hereunder and shall not assign any of its rights or
remedies set forth in this Second Amendment without the prior written consent of
Agent in its sole discretion. No Person other than the parties hereto, and in
the case of Section 5 of the Forbearance Agreement, the Releasees, shall have
any rights hereunder or be entitled to rely on this Second Amendment and all
third-party beneficiary rights (other than the rights of the Releasees under
Section 5 of the Forbearance Agreement) are hereby expressly disclaimed.

SECTION 13. Final Agreement. This Second Amendment, the Forbearance Agreement,
the other Loan Documents, and the other written agreements, instruments, and
documents entered into in connection therewith (collectively, the
“Borrowers/Lender Documents”) set forth in full the terms of agreement between
the parties hereto and thereto and are intended as the full, complete, and
exclusive contracts governing the relationship between such parties, superseding
all other discussions, promises, representations, warranties, agreements, and
understandings between the parties with respect thereto. No term of the
Borrowers/Lender Documents may be modified or amended, nor may any rights
thereunder be waived, except in a writing signed by the party against whom
enforcement of the modification, amendment, or waiver is sought (provided that
the Loan Documents may be amended as provided in Section 10.02 of the Credit
Agreement). Any waiver of any condition in, or breach of, any of the foregoing
in a particular instance shall not operate as a waiver of other or subsequent
conditions or breaches of the same or a different kind. Agent’s or any Lender’s
exercise or failure to exercise any rights or remedies under any of the
foregoing in a particular instance shall not operate as a waiver of its right to
exercise the same or different rights and remedies in any other instances. There
are no oral agreements among the parties hereto.

[Signature pages to follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed by the parties
hereto as of the date first written above.

 

MAGNACHIP SEMICONDUCTOR S.A, a company
organized under the laws of Luxembourg,
as Borrower     MAGNACHIP SEMICONDUCTOR LLC, a
Delaware limited liability company,
as Holdings By:   /s/ John McFarland     By:   /s/ R. Krakauer Name:   John
McFarland     Name:   R. Krakauer Title:   Director     Title:     MAGNACHIP
SEMICONDUCTOR FINANCE
COMPANY, a Delaware limited liability company,
as Borrower     By:   /s/ R. Krakauer       Name:   R. Krakauer       Title:    
     

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR, INC., a
Delaware corporation,

as Subsidiary Guarantor

   

MAGNACHIP SEMICONDUCTOR SA HOLDINGS
LLC, a Delaware limited liability company,

as Subsidiary Guarantor

By:   /s/ R. Krakauer     By:   /s/ R. Krakauer Name:   R. Krakauer     Name:  
R. Krakauer Title:         Title:    

MAGNACHIP SEMICONDUCTOR LIMITED, a
company incorporated in England and Wales with
registered number 05232381,

as Subsidiary Guarantor

   

MAGNACHIP SEMICONDUCTOR, INC., a
company organized under the laws of Japan,

as Subsidiary Guarantor

By:   /s/ R. Krakauer     By:   /s/ R. Krakauer Name:   R. Krakauer     Name:  
R. Krakauer Title:         Title:    

MAGNACHIP SEMICONDUCTOR, LTD., a
company organized under the laws of Taiwan,

as Subsidiary Guarantor

   

MAGNACHIP SEMICONDUCTOR B.V.,

a company organized under the laws of Netherlands,

as Subsidiary Guarantor

By:   /s/ R. Krakauer     By:   /s/ R. Krakauer Name:   R. Krakauer     Name:  
R. Krakauer Title:         Title:    

MAGNACHIP SEMICONDUCTOR HOLDING
COMPANY LIMITED, a company organized under the
laws of British Virgin Islands,

as Subsidiary Guarantor

   

MAGNACHIP SEMICONDUCTOR, LTD., a
company organized under the laws of Korea,

as Subsidiary Guarantor

By:   /s/ John McFarland     By:   /s/ R. Krakauer Name:   John McFarland    
Name:   R. Krakauer Title:   Director     Title:    

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR LIMITED, a
company organized under the laws of Hong Kong,

as Subsidiary Guarantor

By:   /s/ R. Krakauer Name:   R. Krakauer Title:    

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as Agent

By:   /s/ Richard L. Tavrow Name:   Richard L. Tavrow Title:   Director By:  
/s/ Irja R. Otsa Name:   Irja R. Otsa Title:   Associate Director

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By:   /s/ Richard L. Tavrow Name:   Richard L. Tavrow Title:   Director By:  
/s/ Irja R. Otsa Name:   Irja R. Otsa Title:   Associate Director

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A.,

as a Lender

By:   /s/ William A. Austin Name:   William A. Austin Title:   Executive
Director

Signature Page to Tenth Amendment to Credit Agreement



--------------------------------------------------------------------------------

KOREA EXCHANGE BANK,
as a Lender By:   /s/ Il-Won Joo Name:   Il-Won Joo Title:   Senior Relationship
Manager

Signature Page to Tenth Amendment to Credit Agreement